Fourth Court of Appeals
                               San Antonio, Texas
                                       June 3, 2019

                                   No. 04-17-00645-CR

                                    Gloria R. PROO,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 379th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013CR2757A
                         Honorable Ron Rangel, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Rebeca C. Martinez, Justice
             Irene Rios, Justice

     The panel has considered the Appellant’s Motion for Rehearing, and the motion is
DENIED.



                                                  _________________________________
                                                  Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of June, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court